UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6971



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KENNETH JUNIOR SMITH,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:98-cr-01169-HMH)


Submitted:   November 20, 2007            Decided:   November 29, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Junior Smith, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenneth Junior Smith appeals the district court’s order

denying his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c) (2000), and for appointment of counsel. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.     United States v.

Smith, No. 7:98-cr-01169-HMH (D.S.C. Apr. 24, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -